Duke, J.
1. The plaintiff alleged and proved that he was in the livery business, and was the owner of certain horses which were sound and in good condition; that the defendant, acting as agent of the owner of certain mules, induced the plaintiff to take them into his stables, the defendant falsely representing that they were sound and well; that plaintiff fully believed these representations, relied upon them, and was thereby induced to take them into his stables where his own horses were kept; that the mules had a contagious disease of which plaintiff was ignorant, and which they communicated to plaintiff’s horses, by reason of which the horses became siclc and died. Eeld, that the jury *281properly returned a verdict in favor of the plaintiff for his actual damages. Turner v. Clark, 143 Ca. 44 (84 S. E. 116) ; Snowden v. Waterman, 100 Ga. 588 (3) (28 S. E. 121) ; Knox v. Wible, 73 Ind. 233.
Decided November 14, 1917.
Action for damages; from Wilkes superior court — Judge Park. November 35, 1916.
Colley & Colley, J. M. Piiner, for plaintiff in error.
William Wynne, W. A. Slaton, contra.
2. The court’s instructions to the jury, of which complaint is made, were authorized by the evidence, and were in accord with the ruling announced.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.